Citation Nr: 0315950	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-08 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.	Entitlement to service connection for a left foot 
disability.

2.	Entitlement to service connection for irritable bowel 
syndrome.

3.	Entitlement to service connection for a back disability.

4.	Entitlement to service connection for a collapsed lung.

5.	Entitlement to service connection for bronchitis.

6.	Entitlement to service connection for a gynecological 
disorder, claimed as cervicitis with dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Chicago, Illinois RO that, in pertinent part, denied 
entitlement to service connection for a left foot disability, 
irritable bowel syndrome, a back disability, a collapsed lung 
and bronchitis.  This matter also comes before the Board on 
appeal from a February 1996 rating decision by the Chicago, 
Illinois RO that, in pertinent part, denied entitlement to 
service connection for a gynecological disorder, claimed as 
cervicitis with dysplasia.  Thereafter, the case was 
transferred to the New York, New York RO.

In July 2000, a hearing was held at the New York, New York RO 
before N. R. Robin, who is the Veterans Law Judge rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

A review of the record shows that at the July 2000 hearing, 
the proceedings of which have been transcribed, the veteran 
expressly withdrew from appellate status the issues of 
entitlement to service connection for glaucoma and cervical 
cancer. This is certainly permissible under the Board's rules 
of practice so long as it is done in writing, which the 
veteran did.  (The Board notes that the hearing transcript 
meets the requirement that withdrawal be in writing).  38 
C.F.R. § 20.204.  Given the veteran's clear intent to 
withdraw as expressed during a July 2000 Travel Board 
hearing, further action on these issues by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).

This case was previously before the Board in December 2000 at 
which time it was remanded to the RO for further evidentiary 
development.

In June 2001, the veteran's representative informed the RO of 
the veteran's relocation to Hawaii.  The case was thereafter 
transferred to the Honolulu, Hawaii, RO, which is presently 
handling the current appeal.

The issues of entitlement to service connection for a left 
foot disability, irritable bowel syndrome, a back disability 
and a gynecological disorder, claimed as cervicitis with 
dyplasia, are currently pending subject to the completion of 
the development being sought in the remand order below.


FINDINGS OF FACT

1.  All notification and development action needed for a fair 
adjudication of the veteran's service connection claims for a 
collapsed lung and bronchitis has been accomplished.  

2.  The veteran does not currently have bronchitis.

3.  A collapsed lung was not shown in service, nor 
thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, (2002).

2.  The criteria for service connection for a collapsed lung 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims of entitlement to service connection for a collapsed 
lung and for bronchitis at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

As evidenced by the January 1995 statement of the case and 
the January 2003 supplemental statement of the case, the 
veteran has been furnished the pertinent laws and regulations 
governing the claims and the reasons for the denials.  Hence, 
the Board finds that she has been given notice of the 
information and evidence needed to substantiate the claims 
and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to the January 
2003 supplemental statement of the case, the RO informed the 
veteran of the notice and duty provisions of the VCAA as well 
as what information or evidence the RO had on file.  In 
addition, pursuant to the VCAA, the RO sent the veteran a 
letter in May 2002 informing her of what information or 
evidence she needed to provide in support of her claims.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  In this regard, the RO 
has obtained VA outpatient treatment records from the VA 
medical facilities in Danville, Illinois, Brooklyn, New York, 
and Honolulu, Hawaii.  The Board notes that neither the 
veteran nor her representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of these claims that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These 
claims are ready to be considered on the merits.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran testified in July 2000 that she had a collapsed 
lung in service and, as a result, her system weakened causing 
intense colds and flu in the cold and flu season as well as 
breathing difficulty.  Her service medical records are 
entirely devoid of any reference to or indication of a 
collapsed lung, and her separation examination report, dated 
in September 1993, shows a normal clinical evaluation of the 
lungs and chest.  Similarly, at a postservice VA general 
examination in January 1994, the veteran denied evidence of 
cough or sputum production.  Her chest size and shape were 
normal and palpation and percussion were within normal 
limits.  Bilateral vesicular breath sounds were heard, and 
there were no rales or rhonci.  The veteran had average 
normal exercise tolerance.  She was not diagnosed as having a 
lung disorder.  

As to bronchitis, the veteran's service medical records show 
that she was treated for bronchitis in December 1988 and was 
prescribed medication.  In early January 1989, she was 
assessed as having resolving bronchitis.  Chest x-rays at 
that time were normal.  In late January 1989, the veteran was 
seen with a complaint of a cough and chest discomfort of one-
week duration.  She was again assessed as having bronchitis, 
resolving.  She was put on a two week profile in February 
1989 and assessed as having a chronic upper respiratory 
infection.  Later in February 1989, the veteran returned to 
the medical clinic requesting that she be taken off of 
profile.  She said she had had a bronchitis problem in the 
past, but was presently "o.k.".  She denied coughing or 
pains.  She was found to have a normal exam and was put back 
on full duty.  Her separation examination report of September 
1993 shows a normal clinical evaluation of the lungs and 
chest.  Postservice records are devoid of a diagnosis of 
bronchitis, including the January 1994 VA general examination 
report.  

While there are VA treatment records showing that the veteran 
was treated for an upper respiratory infection in November 
1994 and for "rule out pneumonia" in February 1997, there 
is no indication from these records of service incurrence.  
See Wells v. Principi, No. 02-7404 (Fed. Cir. Apr. 29, 2003).  
Simply put, there is no competent medical evidence that 
supports the veteran's assertions as to a present respiratory 
disability, characterized as a collapsed lung or bronchitis, 
that are service related.  Id.

Notwithstanding the foregoing, the Board in no way disputes 
the veteran's sincere belief that she has residuals of a 
collapsed lung and bronchitis related to service.  However, 
her opinion as to a diagnosis and the etiology thereof, 
without a supportive opinion from a physician, does not 
constitute the requisite medical evidence necessary to 
establish service connection.  This is because the veteran is 
a layperson and without medical training or expertise, she is 
not competent to render an opinion on a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board also emphasizes that a claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

Under these circumstances, the Board finds that the claims 
for service connection for a collapsed lung and for 
bronchitis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Service connection for bronchitis is denied.

Service connection for a collapsed lung is denied.


REMAND

In written argument in April 2003, the veteran's 
representative asserted that the veteran had not been 
afforded all necessary tests and evaluations to properly 
evaluate her claimed disabilities and requested that a 
medical opinion be obtained as to the etiology of the claimed 
conditions on appeal.  The Board agrees as to the claims for 
service connection for a left foot disability, a back 
disability, irritable bowel syndrome and a gynecological 
condition, claimed as cervicitis with dysplasia.  

With respect to the left foot disability, the veteran 
testified in July 2000 that she had a structural type of 
problem with her second or third toe and that doctors told 
her that there was some kind of irregularity in the bone that 
connected the toe, and that it needed to be repaired.  She 
attributes this condition to falling in a foxhole in service.  
Her service medical records show that she had asymptomatic 
pes planus when she entered service in November 1988.  They 
also show that she complained of pain bilaterally in the 
first metaphalangeal joints in February 1991, and was 
diagnosed as having hallux valgus.  In June 1993, the veteran 
underwent left ankle reconstruction after which her left foot 
was placed in a cast.  Postservice medical records show that 
she was treated for pain in the second left toe in November 
2001 after the toe got caught in a sliding door tract.    

As to irritable bowel syndrome, the veteran's service medical 
records show that she relayed at a medical clinic in June 
1989 that she was "born with colitis."  Irritable bowel 
syndrome was to be ruled out.  Also to be ruled out was 
ulcerative bowel disease in August 1989.  Post service 
records include a December 1993 VA Medical Certificate 
reflecting a diagnosis of irritable bowel syndrome.  However, 
at a VA examination in February 1996, the veteran reported 
that her bowels usually functioned pretty well, with 
constipation on rare occasions.  Findings revealed that bowel 
sounds were hyperactive throughout.  A diagnosis of irritable 
bowel syndrome was not given.  A VA outpatient record dated 
in June 1999 notes that the veteran had nonspecific 
gastrointestinal complaints consistent with irritable bowl, 
but assessed the veteran as showing "[c]onsiderable 
improvement in symptomatology under guidance and advise.  HP 
therapy effective."  A May 2000 VA gastrointestinal 
examination report indicates that the veteran had regular 
bowel movements with Metamucil.  A diagnosis of irritable 
bowel syndrome was also not given.

Regarding the back disability, service medical records show 
that the veteran complained of mid back pain in January 1992 
and low back pain in February and April 1992.  She was 
diagnosed as having mechanical low back pain in April 1992.  
X-rays showed right L5 spondylolysis with lysthesis.  A bone 
scan was normal.  Postservice VA medical records show 
periodic complaints of low back pain.  X-rays of the 
lumbosacral spine in April 1998 were normal.  The veteran was 
assessed at a VA outpatient clinic in August 2000 as having 
probable lumbar disc disease, by history related to trauma in 
the military, with symptoms suggestive of sciatic nerve 
compression.  

Turning to the gynecological disorder, claimed as cervicitis 
with dysplasia, the veteran's service medical records show 
that she was seen for a number of gynecological complaints, 
to include irregular menses.  Diagnoses varied and included 
dysfunctional uterine bleeding and menometrorrhagia 
(excessive uterine bleeding occurring both during the menses 
and at irregular intervals, Dorlands Illustrated Medical 
Dictionary, 28th edition 1013 (1994)).  The veteran continued 
to complain of irregular menses following service and was 
found to have cervical dysplasia in 1995.  On file is an 
April 1995 letter from Samuel H. Hsieh M.D., who said that 
the veteran had been referred to him from VA in January 1995 
when she was treated for monilial vulvovaginitis.  As to how 
long the condition of cervicitis with dysplasia had been 
present, Dr. Hsieh said that it was very difficult to state 
as each case was different and he had only treated the 
veteran since January 1995.  He added that he had received no 
previous copies of pap smears performed on the veteran.  In 
December 2000, the veteran submitted a signed Authorization 
of Release Form authorizing the RO to obtain Dr. Hsieh's 
medical records, but no attempt has been made to obtain these 
records.  See 38 U.S.C.A. § 5103A(b).

The evidence, as outlined above, warrants further development 
for each of the four disabilities that remain on appeal.  
This is based on a showing of inservice treatment regarding 
the left foot and back, as well as gastrointestinal and 
gynecological complaints, in addition to postservice 
treatment involving the same.  Pursuant to 38 U.S.C.A. 
§ 5103A(a), VA must assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Such assistance 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Accordingly, it is imperative that the veteran 
be afforded appropriate VA examinations to determine the 
nature, extent and etiology and diagnosis regarding her left 
foot and back, as well as for irritable bowel syndrome and a 
gynecological condition, claimed as cervicitis with 
dysplasia.  Also, assistance must be rendered by making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant has identified, such as 
Dr. Hsieh's gynocological records.  38 U.S.C.A. § 5103A(b).  
In addition, any other pertinent medical records that may 
exist and not yet associated with the claims file should be 
obtained.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and her representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on her 
behalf.  

2.  The RO should obtain and associate 
with the claims folder any outstanding 
post-service records of the veteran's 
treatment for a left foot and back 
disability, as well as for irritable 
bowel syndrome and a gynecological 
disorder, claimed as cervicitis with 
dysplasia.  This should specifically 
include the treatment records from Samuel 
H. Hsieh, M.D. (see VA Form 21-4142 dated 
in December 2000).  The aid of the 
veteran in securing records other than by 
Dr. Hsieh, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate VA examinations to 
determine the nature, extent and 
etiology, and diagnoses of the left foot 
and back, as well as claimed irritable 
bowel syndrome and a gynecological 
disability, claimed as cervicitis with 
dysplasia.  It is imperative that each 
physician who is designated to examine 
the veteran review the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledge this 
review in the examination report.  All 
appropriate tests should be conducted.  
Each respective physician is requested to 
offer an opinion as the etiology of the 
disabilities found, i.e., whether it is 
at least as likely as not that any 
disabilities involving the left foot, 
back, irritable bowel syndrome, and a 
gynecological disability, claimed as 
cervicitis with dysplasia, are 
etiologically related to the veteran's 
period of military service.  The 
examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim seeking service 
connection for a left foot disability, a 
back disability, irritable bowel syndrome 
and a gynecological disability, claimed 
as cervicitis with dysplasia.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

6.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



